Case 1:17-cv-01891-RMB-AMD Document 130 Filed 04/15/20 Page 1 of 7 PageID: 2162



                                            [Dkt. Nos. 118 and 120]

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


                               :
 HECTOR L. HUERTAS,            :
                               :
                Plaintiff.     :
                               :          Civ. No. 17-1891 (RMB/AMD)
      v.                       :
                               :                OPINION
 FOULKE MANAGEMENT CORP. et al,:
                               :
                Defendants.    :
                               :


 RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

       Defendant Capital One, N.A., d/b/a Capital One Auto Finance

 (“Capital One”) 1 has filed a Motion for Summary Judgment [Dkt.

 No. 120].    Plaintiff Hector Huertas opposes the motion and has

 also filed a Motion for Summary Judgment [Dkt. No. 118].            For

 the reasons set forth herein, Capital One’s motion will be

 granted, and Huertas’ motion will be denied.

       On December 22, 2016, Plaintiff Huertas 2 purchased a used

 vehicle from the Foulke Management Corporation car dealership in


 1 Capital One is improperly identified in the Amended Complaint
 as Capital One Bank, N.A., and Capital One Finance Corporation.

 2  Plaintiff Hector Huertas is no stranger to this Court.
 Between 2003 and 2017 when the instant suit was filed, Plaintiff
 filed approximately 23 lawsuits in this District alone. While
 Plaintiff’s suits have included a bankruptcy appeal and a
 petition for a writ of mandamus (both of which were ultimately
 terminated on procedural grounds due to Plaintiff’s inaction),
Case 1:17-cv-01891-RMB-AMD Document 130 Filed 04/15/20 Page 2 of 7 PageID: 2163



 Cherry Hill, New Jersey (“Foulke Dealership”).          Defendant’s

 Statement of Material Facts, Docket No. 120, (“DSOF”), at ¶ 1.

 As part of the transaction, the Foulke Dealership provided

 Plaintiff a Retail Installment Sales Contract (the “RISC”) and a

 Motor Vehicle Retail Order Agreement. DSOF, ¶¶s 3-4.

       The Motor Vehicle Retail Order Agreement identified a $8.95

 “On Line Registration” fee, a $161.50 Estimated Motor Vehicle

 Fee defined at paragraph 15 3, and a $299.00 Documentary Service

 Fee defined at paragraph 16 as “a fee charged by the Dealer in

 an amount that covers costs and reflects the value of the

 benefit provided by the service.         In some cases, the fee

 includes some services that may be optional or may be performed

 by the customer.”     DSOF at ¶¶s 5, 6 and 8.      Thereafter, on the




 the majority of Plaintiff’s suits have been related to various
 credit transactions involving Plaintiff.

 3  The Estimated Motor Vehicle Fee refers to paragraph 15 which
 provides as follows:

       TITLE AND REGISTRATION FEES: These are fees charged by
       the State of New Jersey or y0ur state of residence for
       the title and registration for your vehicle, any
       additional paperwork necessary to process your title and
       registration, and where applicable, for transferring the
       title of your trade-in. These fees may be estimated.
       In the event the actual fees charged by the State are
       different, Dealer will refund any overcharge to the
       Customer in the ordinary course of business.      In the
       event of an undercharge, Customer agrees to pay any
       underestimate to the Dealer.


                                      2
Case 1:17-cv-01891-RMB-AMD Document 130 Filed 04/15/20 Page 3 of 7 PageID: 2164



 same day, the Foulke Dealership assigned the RISC to Defendant

 Capital One.

       In September 2017, Plaintiff stopped making payments

 despite being in possession of the vehicle. 4        On August 26, 2018,

 Plaintiff filed an Amended Complaint in which he asserts two

 claims against Capital One: a violation of TILA (Count One), and

 fraud under TILA (Count Two).       [Dkt. No. 54].

       Before turning to the merits of the within Motions, it

 bears noting that Plaintiff consumes much of his Motion

 contending that he never owned and does not own the vehicle.

 These arguments are false and made in bad faith.           Pursuant to

 earlier Court-ordered arbitration involving the Foulke

 Dealership, the arbitrator considered Plaintiff’s claims that

 (1) the title issued to him by the New Jersey Motor Vehicle

 Commission was not genuine, (2) the Foulke Dealership had not

 taken proper title to the vehicle before selling it to him, and

 (3) the Foulke Dealership had failed to pay off a lien before

 selling the vehicle to him.       The arbitrator rejected all of

 Plaintiff’s claims in their entirety.

       Truth in Lending Act (Count One)


 4  Plaintiff claims he does not drive the car, but it only sits
 in his driveway. As he sets forth in his brief, he stopped
 making payments “because he lost faith in ever receiving a valid
 title under his name for the subject vehicle and because the
 monthly payment was higher then what he had verbally agreed to.”
 [Dkt. No. 119, at 4.]
                                      3
Case 1:17-cv-01891-RMB-AMD Document 130 Filed 04/15/20 Page 4 of 7 PageID: 2165



       First, Plaintiff alleges a violation of the TILA because

 the $469.45 in processing fees should not have been included in

 the RISC amount financed since such fees were related to the

 extension of credit.      See Amended Complaint at ¶¶ 78, 87.

 Capital One responds, however, that the TILA claim fails because

 the charges are not “finance charges” as defined by TILA and the

 Foulke Dealership charges such fees regardless of whether it is

 a cash or credit sale of vehicle.

       Pursuant to TILA, 15 U.S.C. § 1638(a), a creditor in a

 consumer credit transaction must disclose (1) the identity of

 the creditor, (2) the amount financed, (3) a statement of the

 consumer’s right to obtain a written itemization of the amount

 financed, the finance charge, the Annual Percentage Rate, the

 total payments and the number, amount, and due dates or period

 of payments scheduled o repay the total payments.          These

 disclosures must be “clearly and conspicuously in writing” to

 the consumer. 12 C.F.R. § 226.17(a)(1).         A “finance charge” is

 “the sum of all charges, payable by the person to whom the

 credit is extended, and imposed . . . by the creditor as an

 incident to the extension of credit.”         15 U.S.C. § 1605(a)

 (emphasis added).

       Contrary to Plaintiff’s bald assertion, the undisputed

 evidence shows that the Foulke Dealership charges the fees in

 question-- the “On Line Registration Fee,” the “Estimated Motor

                                      4
Case 1:17-cv-01891-RMB-AMD Document 130 Filed 04/15/20 Page 5 of 7 PageID: 2166



 Vehicle Fee,” and the “Documentary Service Fee”-- on all

 transactions regardless of whether the customer buys with credit

 or cash.    In other words, the fees were not incident to the

 extension of credit.      See, e.g., Tripp v. Charlie Falk’s Auto

 Wholesale Inc., 290 F. App’x 622, 628 (4th Cir. 2008) (affirming

 district court’s grant of summary judgment to defendants,

 stating, “[b]ecause the Tripps have not produced evidence to

 refute CFAW’s general practice of charging the $395 processing

 for both cash and credit transactions, we find that the $395

 processing fee was not a ‘finance charge’ under TILA, and CFAW

 was not required to disclose it as a ‘finance charge.’”).

       Fraud (Count Two)

       As best this Court can understand Plaintiff’s fraud claims,

 Plaintiff contends that Defendant Capital One engaged in fraud

 because it knew the fees were part of the financing and should

 have been included in the finance charge.         The Court has already

 rejected such argument for the reasons set forth above.

       To the extent Plaintiff’s claim is that Defendant Capital

 one “perpetrated [a] bait-and-switch scheme to defraud the pro

 se Plaintiff to maximize their profits” and that Capital One

 never “intended to abide by the original terms from the onset,”

 Amended Complaint at ¶ 86, there is simply no such evidence.

 Plaintiff alludes to an e-mail he had received earlier from

 Capital One to somehow support his claim that Capital One duped

                                      5
Case 1:17-cv-01891-RMB-AMD Document 130 Filed 04/15/20 Page 6 of 7 PageID: 2167



 him into getting financing from the Foulke Dealership

 (“Defendants induced the plaintiff to accept the RISC as a loan

 agreement prepared solely by Foulke . . .”).          See Dkt. No. 122,

 at 4.   Somehow, he attempts to tie this e-mail into an argument

 that Capital One spoke with the Foulke Dealership before the

 RISC was consummated.      Such evidence is not only speculative, it

 is contradicted by Plaintiff’s further contention that he “never

 received such financing nor any purchase money loan from

 Defendants to buy a Hyundai car as promised.”          See Dkt. No. 122,

 at 3.

       Finally, in his Motion, Plaintiff alleges that Capital One

 did not disclose the actual APR in the RISC as required.

 According to Plaintiff, the simple interest APR disclosed in the

 RISC of 14.28% generates a monthly payment of $352.87, not

 $354.80 as disclosed in the RISC.        To the extent Plaintiff

 claims the APR is incorrect because it did not include the

 processing charges, the Court has rejected such argument supra.

 To the extent Plaintiff alleges a mathematical error, the Court

 is not persuaded.     Capital One responds by claiming that

 Plaintiff’s math calculations do not account for “odd-days

 interest” or “interim interest” which accumulated between the

 settlement of the loan (December 22, 2016) and the beginning of

 the first full payment month (January 4, 2017).          The Court finds



                                      6
Case 1:17-cv-01891-RMB-AMD Document 130 Filed 04/15/20 Page 7 of 7 PageID: 2168



 the calculations correct, and Plaintiff’s response neither

 helpful nor does it dispute the Defendant’s calculations. 5

       Accordingly, for the foregoing reasons, Capital One’s

 Motion is GRANTED WITH PREJUDICE [Dkt. No. 120] and Plaintiff’s

 Motion is DENIED.     An appropriate Order accompanies this

 Opinion.



 Dated: April 15, 2020              s/Renée Marie Bumb_________
                                    RENÉE MARIE BUMB
                                    United States District Judge




 5  To the extent Plaintiff asserts that Defendant Capital One
 violated 12 U.S.C. § 24(7) and the Office of the Comptroller of
 the Currency requirements, such claims are not alleged in the
 Amended Complaint and therefore the Court does not address them.
                                      7
